Citation Nr: 1403185	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  06-26 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an anxiety disorder and a depressive disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from December 1960 to December 1963.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Following a February 2009 decision by the Board, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's denial.  The Board subsequently remanded the case, most recently in August 2013, for further notification, evidentiary development, and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VA examination and then re-adjudicate the claim.  The AOJ scheduled the Veteran for VA examination, which was conducted in October 2013.  The Veteran was then provided a supplemental statement of the case (SSOC) in October 2013, in which the AOJ again denied the Veteran's service connection claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in December 2008.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that claims of service connection for posttraumatic stress disorder (PTSD) and alcohol abuse have been separately adjudicated and were denied by the RO in an October 2008 rating decision.  The Veteran did not appeal that rating decision, and it is therefore final.  See 38 U.S.C.A. § 7105.  Consequently, the Board will not consider these psychiatric conditions in adjudicating the Veteran's current claim, which includes anxiety disorder and depressive disorder.



FINDING OF FACT

Any anxiety disorder or depressive disorder the Veteran may have is not related to his military service or an event of service origin.


CONCLUSION OF LAW

The Veteran does not have anxiety disorder or depressive disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.

In this respect, through December 2003, October 2006, and September 2012 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the December 2003, October 2006, and September 2012 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2003, October 2006, and September 2012 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the October 2006 and September 2012 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  To that end, the Board notes initially that review of the Veteran's claims file reflects that a response to the RO's request for records stated that the Veteran's service treatment records were in part unavailable.  In addition, records of the Veteran's post-service treatment with private and VA treatment providers have been associated with the claims file.  Records of the Veteran's award of Social Security Administration (SSA) benefits have also been associated with the claims file.  The Veteran also underwent VA examinations concerning his service connection claim in August 2011, March 2013, and October 2013, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the October 2013 VA examination obtained in this case is adequate, as it is predicated on full psychological examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The October 2013 examination considers all of the pertinent evidence of record, to include statements given by the Veteran at the examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument, and the Veteran testified before the undersigned Veterans Law Judge at a hearing in December 2008.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).

Regarding the claimed disorders, the Board notes that the Veteran has contended in multiple statements and at the December 2008 hearing that anxiety and depression are the result of two incidents in service.  The first incident happened in August 1961 when the Veteran was at a party and ran into a fellow soldier who owed him money.  When he asked for his money back, the soldier attacked him, knocking him down and beating him in the face.  The second incident happened in 1962 when the Veteran was attacked in a dispute over a knife.  The Veteran contended that his sergeant had damaged another soldier's knife and then blamed it on the Veteran.  The other soldier rushed at the Veteran with the knife until the sergeant intervened.  The Veteran has stated that these incidents have bothered him ever since.  The Veteran also contended in his initial October 2003 claim that his anxiety and depression were the result of an incident in service when his company commander insulted him after he failed to salute properly.  Finally, the Board notes that the Veteran later submitted a statement directly to the Board in July 2012 in which he stated that he believes he has anxiety and depression from sexual trauma that he claims occurred at Fort Knox, Kentucky, around September 1963.  He contended in that statement that he got drunk and passed out in his barracks.  He woke up with blood in his underwear.  He reported that he went to the Ireland Army Hospital and they told him he needed to have surgery but he refused due to pain. 

The Board first acknowledges that the Veteran's service treatment records are silent as to any psychological complaints; he replied "No" when asked if he suffered from nightmares, depression or excessive worry, or any other psychiatric troubles at his April 1963 separation examination and was noted to be "normal" psychiatrically at that time.  Records are silent as to any complaints of or treatment for psychological difficulty while the Veteran was serving on active duty.  However, he was treated on multiple occasions in 1963 for complaints of bleeding hemorrhoids for the past one to two years.  He was diagnosed with hemorrhoids in October 1963.  (The Board notes that VA has heightened duties when the Veteran's service treatment records have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In that connection, the Board notes that the Veteran's service treatment records have been obtained and associated with the claims file; however, no records from Ireland Army Hospital were found to be available.  In addition, the Board notes that the Veteran reported at his October 2013 VA examination that he did not seek treatment for his claimed psychiatric problems while on active duty.)

Post-service medical records reflect that the Veteran has been seen on multiple occasions for psychiatric complaints, which were first identified in December 1995.  At that time he was diagnosed with depression, which his treatment provider noted was "a new allegation ... no past psychiatric history."  Since that time, the Veteran has been prescribed multiple medications by his VA treatment providers for what has been diagnosed, variously, as anxiety disorder and depressive disorder.  (The Veteran has also submitted a statement from a private physician dated in March 2009, in which the physician diagnosed the Veteran with PTSD, which he related to the in-service knife attack.  However, as noted above, the issue of entitlement to service connection for PTSD was denied in an October 2008 rating decision and was not appealed by the Veteran; that issue, therefore, is not before the Board.)

In connection with his claim, the Veteran underwent VA examination in August 2011, with an additional telephone examination and addendum opinion obtained in March 2013 pursuant to the Board's August 2012 remand.  At the August 2011 examination, the Veteran's service treatment records were not available for review but have since been associated with the claims file.  At that examination, the Veteran reported a pre-service history of physical abuse from his father and gave a history of panic attacks since before joining the military.  In going over his past medical history, the Veteran reported that he had been treated for anxiety disorder for a long time.  As for his military service, the Veteran reported that on one occasion he was beaten up at a party, broke his nose, and had to go to the hospital.  He also reported another time when he was attacked with a knife by another soldier.  He further reported that, during service, he was scheduled for hemorrhoid surgery but refused it.  The examiner diagnosed the Veteran with generalized anxiety disorder and alcohol abuse in remission.  In rendering an opinion as to whether the Veteran's current diagnosed generalized anxiety disorder was related to military service, the examiner opined that it was less likely than not that the Veteran's anxiety disorder was related to his military service.  In so opining, the examiner noted that the Veteran had experienced symptoms of anxiety from an early age and started to drink alcohol in his teenage years, with a conviction for DUI before he joined the service.  The examiner stated that the Veteran was "probably ... drinking to treat anxiety symptoms which is very common."  The examiner also noted that the Veteran re-experienced anxiety symptoms when he decided to stop drinking.  The examiner also stated that the Veteran had experienced intermittent symptoms of depression, which she noted "is very common when a person suffers from anxiety."

In its August 2012 remand, the Board found the examiner's rationale to be insufficient, as the facts relied upon were inconsistent with the facts set forth in her report.  In addition, the examiner appeared to rely solely on the Veteran's reported history without pointing to any evidence in the record to support her conclusion that the Veteran had an anxiety disorder prior to entering into service.  Although the examination report notes the Veteran related these incidents to the examiner, there is nothing in the opinion that indicates she considered the Veteran's statements regarding these incidents and his claim that his psychological problems are related thereto.  Further, the August 2011 VA examiner did not have the opportunity to review the Veteran's service treatment records before arriving at her opinion.  Thus, in its August 2012 remand, the Board instructed the AOJ to obtain an addendum opinion from the August 2011 VA examiner.  The examiner was provided the Veteran's claims file and conducted a telephone interview with the Veteran and issued an addendum opinion in March 2013.  In that opinion, the examiner noted that she had reviewed the Veteran's claims file, including his service treatment records.  However, in her addendum opinion, she focused solely on the Veteran's claim of having been sexually assaulted in service.  She failed to reconcile her earlier opinion with the facts as contained in the record; nor did she offer an opinion as to the Veteran's contentions that the incidents he identified from service led to his current psychiatric disorder.

Pursuant to the Board's August 2013 remand, the Veteran again underwent VA examination in October 2013.  At that time, the examiner diagnosed him with anxiety disorder, finding that all his symptoms are attributable to that diagnosis.  The examiner acknowledged the Veteran's report of having had his nose broken while in a fight and being attacked by a soldier with a knife, as well as his report of waking up "bloody around [his] rectum" after a night of drinking.  However, the examiner noted that the Veteran did not have any recollection that he had been sexually assaulted and denied experiencing any mental health problems while in the military.  The examiner exhaustively reviewed the Veteran's claims file, including both his in-service and post-service treatment history, and concluded that his current anxiety disorder is not likely related to service, including to the incidents reported by the Veteran.  In so finding, the examiner noted that the Veteran's service treatment records supported a finding that the blood around his rectum was due not to sexual assault, but to hemorrhoids, for which he was treated multiple times during service.  The examiner also found that the Veteran's current anxiety disorder had not manifested until decades after his separation from service and pointed out that the Veteran himself had made no allegations to the examiner that his current psychiatric problems stemmed from service.  Thus, the examiner concluded that the Veteran's current anxiety disorder is not likely related to his time on active duty.

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for anxiety disorder and depressive disorder.  In so finding, the Board notes that the Veteran's service treatment records are completely silent as to complaints of or treatment for psychiatric complaints.  His April 1963 separation medical examination revealed findings of no psychiatric abnormalities.  Further, the October 2013 VA examiner found no link between any current disability and military service.  Furthermore, the Board finds persuasive the absence of probative medical evidence to support a finding of a nexus between the Veteran's service and his current anxiety disorder.  In that connection, the Board notes that the medical opinion submitted by the October 2013 VA examiner specifically addressed the question but did not attribute the Veteran's current anxiety disorder to active duty.  In so finding, the examiner explicitly considered the Veteran's claims concerning the in-service physical assaults and the alleged military sexual trauma.  The VA examiner also relied on the record and articulated why the record, especially the absence of documented problems until well after military service, caused him to arrive at the conclusions he did.  The Board therefore gives significant weight to this opinion.

The October 2013 VA examiner provided a report that considered the Veteran's history, set out his findings in detail, and contained clearly articulated reasons for his conclusions.  Thus, the Board relies upon this opinion in making its determination.  As discussed above, the October 2013 VA examination specifically addressed causation, clearly indicating that the Veteran's current anxiety disorder is not likely related to his time in service.  Additionally, the examiner offered a clear and well-reasoned explanation for his opinion that the evidence contained in the Veteran's claims file, including his own statements to the VA medical examiner and to other VA personnel, supported a conclusion that the current anxiety disorder is not likely related to service, relying on the examination report and his medical expertise as well as medical knowledge in concluding that any such etiological link was doubtful.  

The Board acknowledges that the Veteran has contended, in his initial October 2003 claim, that he first experienced psychiatric symptoms in service.  In this regard, the Board notes that in order for the Veteran's claim of service connection for anxiety disorder and depressive disorder to be granted, the record would have to contain competent and credible evidence linking his current disability to his military service.  As discussed above, the VA examiner considered the Veteran's contentions as well as the available medical evidence in specifically concluding that it is less likely than not that any current psychiatric disorder is etiologically linked to service.  The examiner offered a clear explanation for his opinion, relying on the Veteran's medical history and his medical expertise, as well as current medical knowledge, in concluding that any connection between the Veteran's currently diagnosed anxiety disorder and service was doubtful.  Further, the Board notes that the Veteran did not allege at the October 2013 VA examination that he has experienced continuous psychiatric symptoms from his time in service to the present.

As noted above, in this instance, the Veteran's report of continuity of symptomatology of psychiatric symptoms is not supported by the other evidence, particularly the opinion of the October 2013 VA examiner, who examined the Veteran, considered his contentions, and nevertheless concluded that the Veteran's version of events was not the most likely explanation.  Moreover, the Veteran was noted in his April 1963 separation report of medical examination to have a normal psychiatric system.  Tellingly, at that time, the Veteran himself responded "No" on his separation report of medical history when he was asked if he was experiencing any psychological problems.  Consequently, based on the Veteran's own contemporaneous report of his psychological state, as well as his later private treatment records indicating that he first developed symptoms of an acquired psychiatric disorder more than thirty years after separation from service, it cannot be concluded that he had symptoms of an acquired psychiatric disorder that began in service and have continued without interruption to the present.  This evidence contradicts the Veteran's version of events regarding the continuity of symptomatology of an acquired psychiatric disorder.  Further, the VA examiner considered the Veteran's contentions and yet clearly concluded that the Veteran's anxiety disorder was less likely than not related to service.  The Board finds that the Veteran's statements to the examiner to be more likely the truth than those made as part of his prosecution of a claim for compensation.  Consequently, the Board finds that, to the extent that the Veteran has asserted that he developed an acquired psychiatric disorder while on active duty that has continued to the present, that assertion is not credible. 

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an anxiety disorder and a depressive disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not helpful to this claimant.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an anxiety disorder or a depressive disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


